DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 16.  Corrected 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6 and 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0252652 A1 (Guillemard).

    PNG
    media_image1.png
    496
    756
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    358
    360
    media_image2.png
    Greyscale

Regarding claim 1, Guillemard discloses a battery pack for powering an electrical device (battery pack for a distress beacon) [0004], [0012], comprising a housing (protective casing 13) for a plurality of electrochemical cells 20, each having an elongate (cylindrical) body with terminals at either end thereof [0038], and electrical circuitry for coupling in series or parallel the plurality of electrochemical cells 20 in the housing 13 to electrical contacts of the electrical device [0048], wherein the housing 13 comprises a first part (protective casing 13) having a body defining a chamber with an opening, the body being configured to retain the plurality of electrochemical cells 20 side by side (positioned according to a parallel layout) in the chamber [0038], with one terminal of each cell facing towards the opening, and a second part (lid 11) [0040] comprising a filter (plate or layer 12 and layer or plate 14) [0041], [0044] and at least one vent (holes 111 for the venting of exhaust or hot gases) [0045], the filter 12, 14 being a multilayer filter comprising metal (layer or plate 14 of metallic material) [0044], with the second part 11 being configured to cover the opening of the chamber (the plastic casing 13 is plugged in a tightly sealed manner by the closing lids 11) when coupled to the first part 13 [0040] such that any combustion gases generated in the chamber by the electrochemical cell 20 
Regarding claim 2, Guillemard further discloses that the multilayer filter 12, 14 comprises a foraminous metal sheet or a metal gauze (the plate or layer 14 of metallic material takes the form of a network or lattice of metal wires of the steelwool type or the form of a metal foam) [0057].
Regarding claim 4, Guillemard further discloses that the at least one vent 111 includes a seal configured to prevent ingress of water into the chamber (the casing 13 is waterproof and plugged in a tightly sealed manner by the closing lids 11) [0038], [0040].
Regarding claim 5, Guillemard further discloses that the seal is configured to rupture if pressure inside the chamber rises above ambient pressure (gases under pressure that can get formed inside the pack can escape through holes made in the lids of the casing) [0018].

Regarding claim 9, it is considered that the material of the internal wall is inherently capable of absorbing at least some thermal energy, at least when a thermal runaway event is sufficiently hot. Note that the claim does not specify any particular limit on how much thermal energy is absorbed or at what temperature, or otherwise define the thermal conductivity of the material.
Regarding claim 10, Guillemard further discloses that the at least one internal wall (metal walls or plates 21 forming baffles) defines at least one cavity (flow path of the gases from the interior of the casing towards at least one venting hole) [0029]-[0030], [0046]. See Figs. 1, 3.
Regarding claim 11, Guillemard further discloses that the at least one internal wall (partition walls 132 positioned between neighboring cells 20) [0039] includes at least one channel (tubular housings 131 for receiving a cell 20) [0047] configured to direct gases, flames and/or shrapnel generated during a thermal runaway event (arrows F1 to F3 represent the path of flow for the discharging of hot gases when the cell goes into thermal runaway) [0055]-[0058] towards the at least one cavity (flow path of the gases from the interior of the casing towards at least one venting hole, defined by metal walls or plates 21 forming baffles) [0029]-[0030], [0046]. See Figs. 1-3.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0252652 A1 (Guillemard), as applied to claims 1, 2, 4-6 and 8-13 above.
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04 IV. A.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0252652 A1 (Guillemard), as applied to claims 1, 2 and 4-13 above, and further in view of US 2021/0367307 A1 (Raettich).
Guillemard discloses the battery pack according to claim 1, as shown above, but does not teach that the multilayer filter comprises a microporous material comprising mineral fibers which are inert at temperatures of at least 500°C. Raettich however teaches using mineral fibers for a thermally resistant layer in order to locally thermally reinforce a wall of the housing of a high voltage battery in the region of the at least one ventilation opening, the layer being thermally resistant at least up to 1000°C [0016]-[0019]. Therefore it would have been obvious to one of ordinary skill in the art to use mineral fibers, as in Raettich, as a microporous material that is inert at temperatures of at least 500°C, in the multilayer filter of Guillemard, because it could thermally reinforce the wall of the housing in the region of the vent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727